Citation Nr: 1725571	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-24 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and family member


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1946 to December 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is currently held by the RO in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Board hearing at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to develop the record.  The Veteran testified at the March 2017 hearing that he received treatment at the VA medical center (VAMC) in Tampa and an associated community clinic.  The Veteran did not provide a timeline for this treatment  The latest VAMC record associated with the claims file is dated August 21, 2013.  In an abundance of caution, the AOJ should determine on remand whether the Veteran has received treatment at the Tampa VAMC since August 21, 2013, and associate those records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, the Board finds an additional VA medical examination is necessary.  The Veteran testified at the March 2017 hearing that his hearing had worsened since the last VA examination in March 2014.  Multiple June 2014 lay statements also confirmed that the Veteran's hearing had worsened in the past months.  Thus, an additional hearing is warranted to determine the current level of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any Tampa VAMC records not associated with the claims file, to include any records dated after August 21, 2013.  All efforts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85, including testing of pure tone criteria at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




